                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

IVAN COLBERT FRAZIER,                                §
TDCJ No. 889756,                                     §
                                                     §
                 Petitioner,                         §
                                                     §
V.                                                   §            No. 3:81-cv-257-B
                                                     §
DIRECTOR, TDCJ-CID,                                  §
                                                     §
                 Respondent.                         §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Objections were filed. The District Court reviewed de novo those portions of the proposed

findings, conclusions, and recommendation to which objection was made, and reviewed the

remaining proposed findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

         The Court therefore DENIES Petitioner Ivan Colbert Frazier’s Motion to Reopen and

Reconsider Dismissed Petition [Dkt. No. 3], made under Federal Rule of Civil Procedure 60(b). And,

because Petitioner’s Motion to Reopen is denied as a true Rule 60(b) motion—and is not, in the

Court’s view, a successive habeas application—should Petitioner elect to appeal the Court’s decision,

no certificate of appealability is required. See Dunn v. Cockrell, 302 F.3d 491, 492 & n.1 (5th Cir.

2002) (per curiam).

         But, if Petitioner does file a notice of appeal, he must also either pay the $505 appellate filing

                                                    -1-
fee or move for leave to proceed in forma pauperis on appeal.

       Finally, the Court DIRECTS the Clerk to REOPEN and then CLOSE this case for statistical

purposes based on this order.

       SO ORDERED.

       DATED: JULY 12, 2021.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                                -2-
